This order is not appealable. The order of the Special Term vacated and set aside an ex parte order of Judge VAN BRUNT, discharging the assignee and his sureties, from any liability to the creditors of the assignor, and canceling the assignee's bond. It was in the discretion of the court to vacate that order. The order vacating the order of Judge VAN BRUNT, does not show the grounds upon which *Page 515 
it was made. But the affidavits made on the motion presented a case upon which the court could have well decided that the original order was unprecedently granted.
The General Term had power to review the discretion of the Special Term, but this court has no such power.
The appeal must be dismissed also on the ground that the order appealed from is not a final order, within subdivision three of section one hundred and ninety of the Code.
The order does not conclude the assignee or his sureties in respect to an accounting or discharge. It merely remits them to the proceeding for that purpose, provided by chapter 466 of the Laws of 1867. The other subdivisions of section one hundred and ninety, plainly have no application.
Whether Camp had such an interest as authorized him to make the motion, was a question which this court cannot review on this appeal.
The appeal should be dismissed.
All concur.
Appeal dismissed.